Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 17, 2014                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149040                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellant,                                                                                      Justices

  v                                                                 SC: 149040
                                                                    COA: 314980
                                                                    Genesee CC: 11-029652-FC
  MANTREASE DATRELL SMART,
          Defendant-Appellee.

  _____________________________________/

         On order of the Court, the application for leave to appeal the February 11, 2014
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1).
  The parties shall submit supplemental briefs within 42 days of the date of this order
  addressing whether the defendant’s statement to the police on June 8, 2011 should be
  suppressed under MRE 410. In briefing this issue, the parties should include in their
  discussion whether, pursuant to MRE 410(4), “plea discussions” must directly involve a
  prosecuting attorney or whether a prosecuting attorney’s agent may act on behalf of the
  prosecuting authority and, if so, under what circumstances the agent’s discussions
  constitute “plea discussions.” The parties should also address whether this Court’s two-
  part analysis for determining if a statement was made “in connection with” a plea offer,
  established in People v Dunn, 446 Mich 409 (1994), should continue to guide the
  application of MRE 410, and if not, what test should be applied in its stead. The parties
  should not submit mere restatements of their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 17, 2014
           h0910
                                                                               Clerk